--------------------------------------------------------------------------------


EXHIBIT 10.22


DISTRIBUTION AGREEMENT AND FIRST AMENDMENT TO DISTRIBUTION AGREEMENT


DISTRIBUTION AGREEMENT

     This Distribution Agreement (the “Agreement” or the “2000 Agreement”) is
entered into as of this 10th day of October, 2000 by and between Dreyer’s Grand
Ice Cream, Inc., a Delaware corporation headquartered at 5929 College Avenue,
Oakland, California 94618 (“Distributor”) and Ben & Jerry’s Homemade, Inc., a
Vermont corporation headquartered at 30 Community Drive, South Burlington,
Vermont 05403-6828 (“Manufacturer”).

     WHEREAS, the parties wish to confirm that a certain New Distribution
Agreement between the parties dated as of January 11, 1999, as amended (“the
1999 Agreement”) will expire upon the effective date of commencement of
distribution by Distributor under this Agreement as provided in Section 8.1
below, at which time distribution shall commence under this Agreement.

     NOW THEREFORE, in consideration of these premises, the mutual promises of
the parties and other good and valuable consideration, receipt of which is
hereby acknowledged, the parties agree as follows:

1    PURPOSES OF AGREEMENT

     Manufacturer is engaged in the manufacture, sale and distribution of ice
cream and frozen dessert products manufactured and sold under the trade name
“Ben & Jerry’s” and such other trade names as are set forth on Schedule 1A.
Distributor is engaged in the manufacture, sale and distribution of ice cream
products and frozen desserts sold under several brand names including “Dreyer’s”
and “Edy’s” and including ice cream products manufactured by or for others. The
use of the term “Distributor” in this Agreement means Dreyer’s Grand Ice Cream,
Inc. and its affililates and subsidiaries engaged in the manufacture, sale
and/or distribution of frozen dessert products in the United States. The term
“Manufacturer” shall mean Ben & Jerry’s Homemade, Inc. and its subsidiaries
engaged in ice cream production operations in the United States.

     Distributor and Manufacturer desire to enter into this Agreement setting
forth the mutual rights and responsibilities of the parties with respect to the
distribution, resale and promotion of Products (as defined) of the Manufacturer
through the distribution system of the Distributor, being the Distributor’s
owned and operated distribution system and its authorized subdistributors.

     It is understood that such distribution will commence and that all of the
provisions of this Agreement shall be effective, as provided in Section 8.1
below.

     1.1  Representations. Distributor hereby represents that as of the date
hereof it is not in default in any respect under, and will not be in default in
any respect but for the running of any applicable grace period under, any loan
agreement or other agreement for the borrowing of money or capitalized leases.

     Distributor hereby represents that as of the date hereof Distributor has
all legal right and ability to enter into this Agreement and to carry out the
obligations set forth herein, and by doing so is not in breach of any other
agreement of any kind.

     Manufacturer hereby represents that as of the date hereof Manufacturer has
all legal right and ability to enter into this Agreement, which provides for
commencement of distribution effective as provided in Section 8.1 below, and to
carry out the obligations set forth herein, and by doing so is not in breach of
any other agreement of any kind.


--------------------------------------------------------------------------------


2     DISTRIBUTION

     2.1  Appointment of Distributor. Subject to all of the terms hereof,
Manufacturer hereby confirms the appointment of Distributor, commencing as
provided in Section 8.1 below, as a non-exclusive distributor for the Products
(as defined below) for the channels of trade and in the distributor territory
within the United States as set out in Schedule 2A (referred to herein as the
“Retail Grocery Trade Territory” and consisting of grocery stores, club stores,
mass merchandise stores and drug stores with three (3) or more cash registers
per location, as well as sales to domestic United States military facilities).
The Retail Grocery Trade Territory may be changed by mutual written consent of
the parties. Manufacturer agrees that it will not appoint any other distributor
in any territory described in Schedule 2A, as it may be amended from time to
time by mutual agreement, or otherwise arrange for the sale or distribution of
the Products within the Retail Grocery Trade Territory, so long as Distributor
is in compliance with the terms of this Agreement. Manufacturer may appoint
other distributors in the Retail Grocery Trade Territory in the event
Distributor is not in compliance, as provided herein; providing however, that
prior to appointing another distributor, Manufacturer shall provide Distributor
with written notice of any non-compliance, whereupon Distributor in turn shall
have sixty (60) days from receipt of such written notice to cure or remedy such
non-compliance by Distributor. If Distributor is successful in curing or
remedying such non-compliance within such sixty (60) day notice period,
Manufacturer shall not appoint another distributor, or otherwise arrange for the
sale or distribution of the Products, within the affected territory.

     Subject to all of the terms hereof, Manufacturer hereby appoints
Distributor, commencing as provided in Section 8.1 below, as a non-exclusive
distributor for the Products (as defined below, but excluding bulk Products
except as permitted by Manufacturer for the Impulse Trade) for channels of trade
and in the distributor territory within the United States as set out in Schedule
2B (referred to herein as the “Impulse Trade Territory”) and consisting of
convenience stores, bodegas, ‘Mom & Pop’ stores and other locations with less
than three (3) cash registers per location (as well as food service accounts to
the extent permitted by Manufacturer). Manufacturer shall determine, in its
discretion following consultation with Distributor, the geographic territories
in which Distributor is appointed to distribute the Products to the Impulse
Trade, as set forth on Schedule 2B. Manufacturer may also, in its discretion
following consultation with Distributor, appoint additional distributors to
distribute the Products to the Impulse Trade within the distributor territory
which is set out in Schedule 2B. As used herein, “Distributor Territory” shall
mean and include both the Retail Grocery Trade Territory and the Impulse Trade
Territory. Before Manufacturer grants any other person the right to distribute
the Products in the Impulse Trade Territory, Manufacturer shall first give
Distributor at least 30 days’ prior written notice and shall consult with
Distributor.

     The Products distributed by Distributor hereunder include (i) brand items
of Manufacturer identified on Schedule 1B which are pints, quarts, half gallons,
single serve and including bulk sizes of ice cream, frozen yogurt, sorbet,
novelties and other frozen desserts manufactured by the Manufacturer and (ii)
subject to the effect of existing distribution agreements between Distributor
and third parties, such other brand ice cream, frozen yogurt, sorbet, novelties,
smoothies and other frozen desserts of other persons as are involved in a
significant relationship with Manufacturer as may be designated by Manufacturer
from time to time, with reasonable notice to Distributor, all as set forth on
Schedule 1B as supplemented or revised by Manufacturer from time to time in
accordance with this Agreement, and with reasonable notice to Distributor
(collectively, the “Products”); providing however that Manufacturer may not
remove Products from Schedule 1B absent a nationwide discontinuance of such
products from the marketplace for all purposes. Manufacturer may also request
that Distributor distribute additional food products in addition to the
Products, pursuant to terms and conditions (including but not limited to sales
terms, performance goals and requirements) as may be mutually agreed upon by
Manufacturer and Distributor.

     Subject to all of the terms hereof, Distributor accepts such appointment
and agrees to distribute, resell, and deliver the Products in such flavors and
sizes as are authorized by stores and all other types of accounts in the
Distributor Territory, and to promote the Products in accordance with the terms
of this Agreement throughout the Distributor Territory.


       2.1.1  Performance Requirements. In accordance with the foregoing,
Distributor will operate so that it meets the distribution performance
requirements set out in Schedules 2C-1 (pertaining to the Retail Grocery Trade,
attached to the Agreement) and 2C-2 (pertaining to the Impulse Trade, to be
determined upon mutual agreement within thirty (30) days of the date of
execution of this Agreement), and with such updates and revisions as shall be
agreed at least annually with respect to each area of dominant influence (“ADI”)
or other market area listed on Schedules 2A and 2B (the “Performance
Requirements”). It is understood that the Distributor is responsible for meeting
the Performance Requirements annually on a market-by-market basis within the
Distributor Territory for the Distributor Territory served directly (and if
expressly applicable under Section 2 of this Agreement, geographic areas within
the Distributor Territory served indirectly, by using authorized
subdistributors). These Performance Requirements may be reasonably revised and
updated by Manufacturer to reflect industry improvements in distribution.


--------------------------------------------------------------------------------



       2.1.2   Performance Goals. The parties shall annually set performance
goals for the distribution of Manufacturer’s products on a market-by-market
basis for both the Retail Grocery Trade Territory and the Impulse Trade
Territory (the “Performance Goals”), as provided in Section 2.1.3. The
Performance Goals shall take into account (a) the Performance Goals for the
immediately preceding year, (b) actual performance of the Distributor during the
immediately preceding year, (c) any events or situations out of the ordinary
that occurred in the immediately preceding year or are reasonably expected to
occur in the marketplace in the immediately following year, which affected or
would reasonably be expected to affect Distributor’s performance, (d) any
reasonably reliable market performance data for the various markets in which the
Distributor and other distributors distribute substantially the same products of
the Manufacturer, (e) changes in the Retail Grocery Trade Territory and/or the
Impulse Trade Territory, including but not limited to the addition or reduction
of additional distributors in any such territory; and (f) Manufacturer’s own
expenditures and programs to promote the sale of Manufacturer’s Products.


       2.1.3   Determination of Performance Goals. The Performance Goals for
each calendar year for each market in the Distributor Territory commencing with
Performance Goals for the calendar year 2001 shall be agreed upon on or before
December 1 of the prior year. In the event no agreement has been reached by
December 1 of any year (the “Present Year”), then the CEOs and/or the Vice
Presidents of Sales of Manufacturer and Distributor shall attempt to agree on
such Performance Goals on or before January 1 of the succeeding year (the “Next
Year”). If they are unable to agree, the matter will be submitted to binding
mediation. The parties shall have until February 1 of the Next Year to mutually
agree upon a qualified mediator, who shall be a person familiar with the
economics and practices of the food distribution industry and have experience
serving as a mediator in commercial disputes. If the parties are unable to agree
upon a single mediator, each party shall designate its own similarly qualified
mediator by March 1 of the Next Year, and the mediators so designated shall
choose a third mediator by April 1. The mediation process shall be concluded by
May 1, and shall be final and binding upon the parties as to Performance Goals
for that current year. The cost of any mediation shall be borne equally by the
parties. Such mediation shall take place in Chicago, Illinois or such other
place as the parties mutually agree.


     If the Performance Goals in any market are not met in any year, then the
Performance Goals for that market for the subsequent year will include nine
months’ goals (January 1 to September 30) as well as annual goals, to
accommodate the cure provisions of Section 8.2.2 below; providing however that
if the Performance Goals are not met in any market in any year as a result of
Manufacturer appointing an additional distributor in any such market during the
relevant period, the Performance Goals for the subsequent year will be adjusted
to reflect the sales of such additional distributor(s).


       2.1.4  Distribution Policies. Distributor confirms that it will, except
as otherwise specified in this Agreement, follow Manufacturer’s general
distribution policies (the “Distribution Policies”) as now in effect and as
reasonably amended for application to Manufacturer’s distributors generally upon
reasonable written notice to Distributor (see Schedule 2D for the Distribution
Policies as in effect on the date hereof).


     2.2  Accounts. It is agreed that Distributor Territory will include those
channels of trade and geographic areas specified on Schedules 2A and 2B
(including those served on a consignment basis as provided below). Except for
mutually agreed authorized distributors or subdistributors (whether or not
Distributor owns a minority interest therein), Distributor will establish the
distribution coverage needed to carry out Distributor’s obligations to
distribute the Products. Distributor will sell the Products to accounts whether
or not the account wishes to purchase any other products distributed by
Distributor.

     Distributor agrees that it will not knowingly, directly or indirectly,
through independent distributors or otherwise, sell, market or distribute the
Products to any person outside the Distributor Territory or for sale outside the
Distributor Territory.

     Distributor agrees to distribute only to the authorized accounts in the
Distributor Territory in accordance with this Agreement, including Sections 2.2
- 2.4. In order to carry out the provisions of this Agreement, Distributor will
abide by and, where applicable, impose these contractual restrictions on all the
persons distributing Products under this Agreement who are not presently bound
by an agreement with Distributor, except when otherwise authorized in writing by
the Manufacturer. Notwithstanding the foregoing, nothing in this paragraph shall
permit enlargement of the Distributor Territory. Nonetheless, in the event that
the Products are made available to a non-permitted account, Distributor agrees
to use its best efforts to remedy the situation. Distributor, consistent with
applicable law, will use its best efforts to terminate any distributor or other
person who continues to sell unauthorized accounts. It is understood that the
best efforts obligations of Distributor with respect to the customer/territorial
limitations are to use best efforts, consistent with law, in enforcing such
customer/territorial restrictions under this Agreement and that Distributor
shall not be liable to the Manufacturer for any unauthorized sales or resales by
the other distributors as long as Distributor has not authorized any sales by
other distributors in derogation of the rights retained by the Manufacturer.


--------------------------------------------------------------------------------


     2.3  Food Service Accounts. Manufacturer reserves the right to sell
Products directly to Food Service accounts (which consist of sales to
concessionaires, non-grocery captive and institutional accounts, restaurants and
scooping venues other than franchises). With respect to distribution of Food
Service portion of the Impulse Trade as provided in Section 2.1 (and which shall
include novelties that are also distributed as provided in Section 2.1 above,
and bulk to the extent permitted) as may be established from time to time by the
Manufacturer, the Distributor shall sell to such Food Service accounts as the
Manufacturer may reasonably designate from time to time. It is understood that
there may be changes in the Manufacturer’s designation of Food Service accounts
which are to be handled by the Distributor, and the parties agree to reach
reasonable accommodations in order to realize the potential for sales of the
Products to Food Service accounts.

     2.4  Distribution to Franchisees and Manufacturer-owned scoop shops and
retail locations. To the extent Manufacturer supplies the Products to
Distributor, Distributor agrees to supply the Products, including bulk, to
Manufacturer’s franchised, licensed and Manufacturer-owned scoop shops and other
Manufacturer-owned retail operations in the Distributor Territory on a drayage
basis. Distributor confirms that it will meet Manufacturers’ retail operations
Distribution Requirements and Policies as set forth in Schedule 2.4. Distributor
understands that Manufacturer’s franchise agreements require it to serve
franchise customers first in the event of product shortage.

     Distributor will receive a drayage/handling fee per item delivered as
established by Manufacturer, and adjusted on an annual basis in accordance with
changes to the Consumer Price Index; that fee currently being (*) per 2-l/2
gallon bulk tub and (*) per sleeve of pints and miscellaneous boxed goods, with
(*) of the freight to the Distributor to be the responsibility of Distributor.
Manufacturer and Distributor may mutually agree to adjust the drayage/handling
fee on an annual basis. It is also agreed that Distributor will cooperate with
Manufacturer in the future potential evaluation and implementation of alternate
fee systems to the then current drayage system.

     2.5  Distributor’s Directly Owned and Operated Distribution System. It is
agreed that the required form of market delivery by Distributor under this
Agreement is direct store delivery (“DSD”), with a small percentage distributed
by authorized subdistributors of Distributor. DSD is the process by which
consumer demand is fulfilled and delivered at the store level. As part of this
process, Distributor’s personnel are directly responsible for developing store
specific orders, schematics, and replenishment schedules. Product delivery to
the store (not involving a retailer’s warehouse) and merchandising will be
performed by Distributor or a contracted third party.

     Distributor agrees that its maximum resale prices on Products resold to
subdistributors will not exceed (*) above the prices paid by Distributor for
such Products to the Manufacturer, including freight, under Section 9.

     Manufacturer and Distributor further agree to negotiate in good faith
reasonable alternative pricing and terms for any special accounts (e.g., sales
to club stores) where Manufacturer and Distributor agree with such accounts that
Distributor may drop ship the Products to such account in lieu of providing the
additional services contemplated by this Agreement. If the parties fail to
agree, Manufacturer may make alternative arrangements with such special
accounts; providing however that if Manufacturer makes such alternative
arrangements, the Performance Goals will be adjusted accordingly.

* This confidential portion has been omitted and filed separately with the
Commission.


--------------------------------------------------------------------------------


     Distributor agrees that all subdistributors shall be subject to the
approval of the Manufacturer, which may not be unreasonably withheld. In the
event that Distributor acquires or enters into a joint venture or similar
arrangement with any new or existing subdistributors operating in an area not
then within Schedule 2A or Schedule 2B as the case may be, during the term of
this Agreement, and in the event that Manufacturer consents to the geographic
expansion of the Distributor Territory (whether expansion of the Retail Grocery
Trade Territory in Schedule 2A, the Impulse Trade Territory in Schedule 2B, or
the Distributor Territory as a whole), then the provisions of this Agreement
shall apply to the additional distribution business for Manufacturer’s Products
in such additional geographic areas that have been consented to by Manufacturer.
To the extent that Manufacturer does not so consent in writing, then the
applicable territory shall not be enlarged as a result of such acquisition or
joint venture or similar event by Distributor.

     All current subdistributors are hereby approved by Manufacturer and are
listed on a Schedule 2.5 attached hereto. Manufacturer shall have the right to
suggest subdistributors subject to the approval of Distributor, which may not be
unreasonably denied. Without limiting any other provision of this Agreement, the
Manufacturer shall also have the right to appoint an additional subdistributor
or, if Distributor does not accept a designated subdistributor, a co-distributor
in an area if Distributor is unable to sell any Products into a particular class
of trade (such as Mom & Pops) or a particular account of significance (an
account with at least six stores) and, provided that this right shall be limited
to sales to such account(s) or class of trade.

     2.6  Supply of Products for Distribution. Manufacturer agrees to use its
best efforts to make the Products available to Distributor hereunder F.O.B.
Waterbury, VT, in such quantities and flavor assortments as Distributor may
reasonably require, subject only to Manufacturer’s right, if reasonably required
by force majeure or other unforeseen circumstances affecting production delays
(subject to any priority contractually required by the franchise agreements
referred to above) to allocate Products between all distributors and
franchisees, including Distributor and Manufacturer’s other distributors
(independent or company-owned) in this country or those buying for distribution
in foreign countries. Distributor shall purchase on full pallet basis (or on a
split pallet basis with a picking charge), one flavor per pallet and on half
trailer load minimum basis.

     2.7  No Discrimination. In order to ensure that competition for the
Products and products of the Distributor is vigorous, Distributor agrees that
all incentive, commission or other compensation programs or benefits for its
route salesmen or other sales and sales-type employees and other employees
directly involved in the distribution function shall have
incentive/commission/compensation/benefit terms relating to distribution of the
Products of the Manufacturer that are at least equal to those relating to
distribution of products manufactured by Distributor or other products
distributed by Distributor and that the instructions to and conduct of the
Distributor’s personnel in the Distributor Territory shall be implemented so as
not to discriminate, directly or indirectly, against distribution of the
Products of the Manufacturer.

     2.8  Co-distribution, etc. As to all markets within the Distributor
Territory where Distributor distributes products directly (or through
independent distributors and subdistributors, if and where so permitted by the
express terms of this Agreement) and where Manufacturer may be selling to other
distributors, Distributor will be a co-distributor with Manufacturer’s other
distributors, and as between Manufacturer and Distributor, Distributor will not
commit any material unfair trade practices as to such other distributors or
attempt to unlawfully interfere with their customers, and Manufacturer, when
acting as a distributor, will not commit any material unfair trade practices as
to Distributor or attempt to unlawfully interfere with Distributor’s customers,
it being understood that neither Distributor nor Manufacturer shall be
responsible for actions taken or not taken by any of the other distributors or
subdistributors used by them.

3    MARKETING AND SALES

     Manufacturer shall be responsible for marketing of the Products in
accordance with the provisions of this Agreement, subject to the following:


3.1 Manufacturer and Distributor shall regularly exchange by electronic means
any information necessary to the performance of their respective
responsibilities and roles hereunder. Manufacturer will receive from Distributor
data provided through the standard UCS 867 product transfer/resale set. The
data, provided weekly, will be of the same quality and coverage as is currently
supplied by Distributor. Each party will cooperate with the other to be able to
receive and transmit data through the standard UCS 867 protocol as soon as
practicable.


--------------------------------------------------------------------------------



3.2 Manufacturer will be responsible for the generation and (*) of the cost of
the following: all print, radio, tv or other media advertising placed by the
Manufacturer and all consumer promotions, i.e., scoop trucks, marketing events
and community events.


3.3 Each party shall promptly pay, subject to the following provisions, (*) of
the cost of all trade promotions on the Manufacturer’s Products in the
Distributor Territory, which shall not include the foregoing items in Subsection
3.2, but shall include off-invoice, retailer ads, retailer display specials,
bunker programs, etc., other trade promotional techniques which may be used in
lieu of such conventional trade promotions. Distributor shall pay its (*) share
of such trade promotions for all markets in the Distributor Territory up to the
per party amount of (*) per Equivalent Unit (as such term is defined in Schedule
3.3). In the event Manufacturer’s (*) portion of such trade promotions exceeds
(*) per Equivalent Unit per party, Distributor may in its discretion contribute
its (*) share of the incremental amount of such trade promotions over and above
(*) per Equivalent Unit per party; otherwise, Manufacturer may require that such
trade promotion be carried out by Distributor, but with (*) of the incremental
cost of such trade promotion paid by Manufacturer. Distributor’s contribution
shall not in any event exceed the amount of Manufacturer’s contribution pursuant
to this subsection, and shall be proportionately reduced in the event such trade
promotions are less than (*) per Equivalent Unit as defined herein.


3.4 Each party shall promptly pay, subject to the following provisions, its (*)
share of the cost of slotting expenses for the Products sold by Distributor in
the Distributor Territory as mutually agreed upon by Manufacturer and
Distributor, up to a maximum contribution by Distributor of (*) for each twelve
(12) month period commencing with the February 28, 2001 commencement date under
this Agreement. Distributor may in its discretion contribute its (*) share of
the incremental amount of such slotting expenses over and above such
contribution of (*); otherwise, Manufacturer may require that Distributor pays
such incremental slotting expenses, but Manufacturer shall be solely responsible
for the incremental amount beyond the Distributor’s (*) contribution per each
12-month period. Manufacturer and Distributor shall mutually agree, on an annual
basis, as to which Products require such slotting expenditures. Distributor’s
contribution shall not in any event exceed the amount of Manufacturer’s
contribution pursuant to this subsection, and shall be proportionately reduced
in the event the total expenditures from both Manufacturer and Distributor for
slotting expenses for Products sold by Distributor in the Distributor Territory
is in any year less than (*).


3.5 All credits and adjustments contemplated by this Section shall be made on a
monthly basis, and any adjustments necessary to “true up” these amounts shall be
made on an quarterly basis, with the final adjustment made promptly after the
end of each calendar year or applicable twelve month period.


3.6 It is understood that, unless otherwise agreed, Manufacturer’s sales
representatives shall make presentations and sales calls to the Retail Trade, as
well as to convenience store chains, national accounts, restaurants and any
other accounts designated by Manufacturer, following reasonable notice to
Distributor as to presentations and sales calls in the Distributor Territory,
provided that Distributor personnel in the distribution system may accompany
Manufacturer’s personnel, unless inappropriate in Manufacturer’s judgment, to
assist in the effective promotion of the Products through the distribution
system. With respect to the sale of Products by Distributor to the Impulse Trade
Territory (other than to convenience store chains), Manufacturer has determined
that it would be most efficient for sales calls to be made by Distributor
personnel at the direction of the Manufacturer. In addition, all promotions on
the Products must be only those authorized by the Manufacturer, prior to
offering these to accounts.


* This confidential portion has been omitted and filed separately with the
Commission.


--------------------------------------------------------------------------------


4     SOCIAL MISSION ACTIVITIES

     Distributor recognizes the benefit of the image and reputation of the
Products and of the Manufacturer that has been previously created in the
Distributor Territory, including that part of the image and reputation related
to the Manufacturer’s approach to marketing activities, community oriented
events, promotions or benefits and the Manufacturer’s Social Mission, as set
forth in Schedule 4.1. Distributor acknowledges its responsibility to maintain
and sustain that image and reputation in Distributor activities as a distributor
of the Manufacturer in the Distributor Territory, including the obligations set
forth in Section 4.1 hereof.

     4.1  Distributor shall use its best efforts to integrate into its business
of distributing the Products of Manufacturer hereunder a reasonable number
(given the size of Distributor’s operation) of socially responsible activities
which are consistent with those activities and programs which Manufacturer
conducts to implement its social mission, as described in Schedule 4.1 and as
reasonably updated from year to year by Manufacturer upon reasonable notice to
Distributor. The Manufacturer acknowledges that the activities of the
Distributor set forth in Schedule 4.2 are examples of such socially responsible
activities and that activities of the Distributor in the “socially responsible”
arena have been acceptable overall through the date of execution of this
Agreement. However, Distributor as is its custom, will strive to make
improvements to the same as may be reasonable in the circumstances. It is also
understood that, in completing the Questionnaire furnished under Schedule 4.1 on
an annual basis, Distributor shall be entitled not to respond to the extent that
the response would include confidential business information of Distributor.
Material failure by Distributor to identify and implement such socially
responsible activity from time to time, after notice of such failure, in
reasonable detail, from Manufacturer and a 90 days cure period, shall, unless
reasonably cured by Distributor in said cure period, constitute grounds for
termination under Section 8.2.6 without any additional cure period.

5    DELIVERY; OTHER SERVICES

     5.1  Distributor shall be responsible for delivery and resets of the
Products and shall provide the same delivery and reset service and care it
provides for its own products, including service (such intervals in the week as
is necessary, given the retail outlet, to exploit the market potential) for all
types of accounts, products rotation, correct flavor assortment, proper display
and pricing of product, removal of damaged product (provided that in the event
that Product is required to be removed pursuant to a decision of the
Manufacturer, such as discontinuance of a slow moving item, the Distributor
shall be solely entitled to credit for the purchase price previously paid,
including freight, for such Product), assurance of adequate back stock where
allowed and display of merchandising materials in and around the freezer case.
Distributor also agrees to comply with Manufacturer’s general service standards
for distributors as set forth in the Distribution Policies referred to above and
including those in Section 5.2 below.

     These services will be provided by Distributor where Distributor delivers
its own products, or as provided elsewhere in this Agreement. To the extent that
the Products are expressly permitted by this Agreement to be delivered by
independent distributors (or subdistributors) used by Distributor, Distributor
will exercise best efforts to cause such independent distributors (or
subdistributors) to provide delivery and reset service and care of the Products
as aforesaid but shall in no event be liable to Manufacturer for any act or
omission in respect thereof by any such distributor. However, in the event that
such independent distributors (or subdistributors) do not provide such delivery
and reset service and care of the Products, Distributor will take action to
correct the deficiency or appoint other distributors (or subdistributors) to
provide the required delivery and care of the Products.

     5.2  Temperature/Handling. Distributor shall meet the temperature, handling
and cold chain requirements as specified in Schedules 2D and 2.4. In the event
Manufacturer determines that Products are being handled at improper
temperatures, Manufacturer reserves the right to insist that Product be
destroyed if quality of such Product is adversely affected at any time and
Distributor will remain responsible for payment for the destroyed Products.

6    OTHER DISTRIBUTION BY THE DISTRIBUTOR

     Notwithstanding any other provision of this Agreement, the parties
acknowledge that Distributor intends to continue its existing business which may
be deemed to compete with Manufacturer’s Products, and may manufacture, sell
and/or distribute additional ice cream products and other products which may
compete directly with Manufacturer’s Products, in all parts of the United States
and abroad, to all classes of trade. Manufacturer agrees that nothing in this
Agreement is intended to, or shall limit or affect in any way such activities by
Distributor. Nothing herein shall be deemed to waive compliance with the
commitments of Distributor in Section 2 hereof.


--------------------------------------------------------------------------------


7    RELATIONSHIP OF DISTRIBUTOR AND MANUFACTURER

     The relationship of Distributor and Manufacturer with respect to sale and
purchase of Products is that of distributor (purchaser) and manufacturer
(seller), and nothing in this Agreement shall be construed to create any agency
or partnership or any other relationship, except as set forth herein.

     Neither Distributor nor Manufacturer shall have, nor shall either represent
itself as having, any right, power or authority to create any contract or
obligations, either express or implied, on behalf of, in the name of, or binding
upon the other party, or to pledge the other’s credit or to extend credit in the
other’s name unless the other party shall consent thereto in advance in writing.
Without limitation of the foregoing, Manufacturer shall not make any
representation concerning Distributor or use of Distributor name in
Manufacturer’s marketing and sales effort without Distributor’s advance written
approval. Manufacturer does have the right without prior approval of Distributor
to inform the trade that the Products are being distributed through the
Distributor’s system, and as is necessary to carry out the purposes of this
Agreement. Without limitation to the foregoing, Distributor shall not make any
representation concerning Manufacturer or use of Manufacturer’s name in
Distributor’s marketing and sales effort without Manufacturer’s advance written
approval. Distributor does have the right without prior approval of Manufacturer
to inform the trade that the Products are being distributed through the
Distributor’s system, and as is necessary to carry out the purposes of this
Agreement.

8    TERM; TERMINATION

     8.1  Term. This Agreement shall be binding and fully enforceable upon its
execution and delivery, but the term of this Agreement and any distribution by
Distributor hereunder shall commence February 28, 2001, at which date the 1999
Agreement shall cease to be effective in its entirety (except for the
survivability provisions of Section 16 and the related sections listed therein,
which shall survive except as modified by the terms of this Agreement) as
provided therein. The initial term of this Agreement shall be five (5) years
from February 28, 2001, whereupon the Agreement shall automatically renew for
two (2) successive five (5) year periods, for a total term of fifteen (15)
years. Either party may terminate this Agreement at the end of any five (5) year
period, by providing written notice of its intent to do so three hundred and
sixty five (365) days prior to the date of expiration of each such (5) year
period. This Agreement may also be terminated as provided in Sections 8.2 and
8.3. References in this Agreement to “February 28, 2001” shall mean immediately
after the close of business on February 28, 2001, Eastern Standard Time.

     8.2  Termination for Cause. This Agreement may be terminated for cause as
provided in this Section.


       8.2.1  Manufacturer may terminate this Agreement with respect to any
market described in Schedules 2A and 2B if Distributor fails to satisfy the
Performance Requirements with respect to such market, or, if Distributor fails
to satisfy the Performance Requirements in 5 of the 13 largest markets set forth
in Schedules 2A and 2B based each year on sales of the preceding calendar year
(under this Agreement or the 1999 Agreement, to the extent applicable), then the
Agreement may be terminated in its entirety, unless in either case, such default
shall have been cured to the reasonable satisfaction of Manufacturer within
sixty (60) days after receipt by Distributor of written notice specifying the
default in reasonable detail.


       8.2.2  Manufacturer may terminate this Agreement as to any market
described in Schedules 2A and 2B if Distributor fails in any year to meet the
Performance Goals as to that market, and does not cure that failure before the
expiration of the first nine (9) months of the following twelve (12) month
period, providing such failure is determined to be predominantly attributable to
the actions or inaction of Distributor. Manufacturer may terminate this
Agreement in its entirety if Distributor fails to meet in any calendar year the
Performance Goals as to 5 of the 13 largest markets (“Major Markets Shortfall”)
set forth in Schedules 2A and 2B and does not cure that failure as to those
markets before the expiration of the first nine (9) months of the following
twelve (12) month period (the “Nine Month Period”), providing such failure is
determined to be predominantly attributable to the actions or inaction’s of
Distributor. In order to cure such a failure as to a given market, Distributor
must meet the Performance Goals established for that market for the Nine Month
Period. In order to cure a Major Market Shortfall, Distributor must meet the
Performance Goals established for the Nine Month Period so that there is no
longer a Major Market Shortfall as to the affected markets.


--------------------------------------------------------------------------------


     During the first thirty (30) days of the aforementioned Nine Month Period,
the Vice Presidents of Sales of Manufacturer and Distributor shall attempt to
resolve any dispute as to whether such failure was predominantly attributable to
the actions or inaction of Distributor. In the event the parties are unable to
resolve such dispute through such direct communications within this initial
thirty (30) day period, the parties shall submit such dispute to binding
mediation immediately. After submitting the matter to binding mediation, the
parties shall have thirty (30) days to mutually agree upon a qualified mediator,
who shall be a person familiar with the economics and practices of the food
distribution industry and have experience serving in commercial disputes. If the
parties are unable to agree upon a single mediator, each party shall designate
its own similarly qualified mediator within thirty (30) days (i.e., within sixty
(60) days after the matter is submitted to mediation), and the mediators so
designated shall choose a third mediator within thirty (30) days. The mediation
shall be concluded within six months after first being submitted to mediation
and in no event later than the end of the Nine Month Period. The cost of such
mediation shall be borne equally by the parties and shall take place in Chicago,
Illinois or such other place as the parties may mutually agree.


       8.2.3  In the event of a termination pursuant to section 8.2.1 or 8.2.2
above, Distributor shall have the obligations set forth in section 8.3.1 below,
for the nine (9) month period following such termination notice, with respect to
each market described in Schedules 2A and 2B as to which there has been a
termination notice.


       8.2.4  The failure of Distributor to continue DSD as the method of
distribution hereunder shall entitle Manufacturer to terminate this Agreement in
the Distributor Territory as a whole (if such failure to continue DSD as the
method of distribution affects the Distributor Territory as a whole) or with
respect to any market described in Schedules 2A and 2B (if the failure to
continue to DSD as the method of distribution affects such market), unless such
default shall have been cured to the reasonable satisfaction of the Manufacturer
within sixty (60) days after receipt of written notice specifying the failure.
The parties agree that an exit from DSD at the demand or request of a specific
customer or customers, or in a specified geographic portion of the Distributor’s
Territory, upon the approval of Manufacturer and which does not involve a
substantial reduction in the use of DSD, shall not require such notice and may
require an adjustment to the Performance Goals pursuant to mutual agreement.


       8.2.5  In addition, following a Change in Control as defined herein,
Distributor shall give Manufacturer at least three (3) years’ written notice
before implementing any system wide exit or other reduction of its DSD system
which results in a material reduction of such use of DSD in 5 or more of the 13
largest markets set forth on either or both of Schedules 2A and 2B. If, during
the three (3) year period following a Change of Control, Distributor provides
notice to Manufacturer that Distributor intends to discontinue DSD as its
distribution system as a whole, or in a manner which results in a reduction of
such use as to more than (*) of the sales volume of the Products from the
preceding calendar year (a “substantial reduction”), Manufacturer shall, during
the notice period, have the option to [1] terminate this Agreement, whereupon
Distributor shall pay Manufacturer (in addition to any other remedies available
to Manufacturer under this Agreement) the sum of (*), or [2] Manufacturer may by
written notice to Distributor elect to terminate this Agreement, whereupon for
the three (3) year period following such election by Manufacturer, Distributor
must purchase annually from Manufacturer at a minimum a dollar volume of
Products equal in each year to the extrapolated sales (i.e., the trend) of
Products over the three (3) years immediately preceding such election. The
obligation of Distributor to make such purchases would be secured by a letter of
credit or similar device.


       In the event Distributor fails to provide Manufacturer with at least
three (3) years’ written notice before implementing any system wide exit or
other reduction of its DSD system as specified in this subsection 8.2.5, [1] if
Manufacturer elects to terminate this Agreement as specified above, Distributor
shall pay Manufacturer the sum of (*), and [2] provided that for the three (3)
years following the commencement of any such system wide exit or other reduction
of its DSD system, Distributor must purchase annually from Manufacturer at a
minimum a dollar volume of Products equal in each year to the extrapolated sales
(i.e., the trend) of Products over the three (3) years immediately preceding the
commencement of any such system wide exit or other reduction of its DSD system.
The obligation of Distributor to make such purchases will be secured by a letter
of credit or similar device.


       8.2.6  The nondefaulting party shall be entitled to terminate this
Agreement upon the failure of the other party to comply with any of the other
terms set forth herein in any material respect, which failure shall also have a
material adverse effect on Distributor’s distribution performance in either the
Distributor Territory as a whole (in which case this Agreement may be terminated
in its entirety) or with respect to any market described in Schedules 2A and 2B
(in which case this Agreement may be terminated as to such market) unless such
default shall have been cured to the reasonable satisfaction of the
nondefaulting party within sixty (60) days after receipt of written notice
specifying the failure in reasonable detail.


* This confidential portion has been omitted and filed separately with the
Commission.


--------------------------------------------------------------------------------



       8.2.7  The nondefaulting party shall be entitled to terminate this
Agreement if (a) the other party files a voluntary petition of bankruptcy or
voluntary petition of seeking reorganization or the effectuation of a plan or
other arrangement with creditors of such party pursuant to any federal law
relating to bankruptcy or any amendment thereof (“Bankruptcy Code”) or
insolvency law; or (b) the other party has filed against it a petition
commencing an involuntary case under the Bankruptcy Code or insolvency law which
shall not have been cured by the withdrawal or dismissal of such petition within
sixty (60) days of the filing of such petition.


       8.2.8  Without limiting any of the foregoing provisions of this
Agreement, if Manufacturer notifies Distributor with reasonable specificity that
a particular account or group of accounts in a specific market in the
Distributor Territory is not, in the reasonable judgment of Manufacturer,
receiving appropriate distribution (i.e. in accordance with the Performance
Requirements or the Performance Goals, as in effect for the applicable period);
Distributor shall endeavor to correct the problem. If following sixty (60) days
from such notice, Manufacturer is not, in its reasonable judgment, satisfied
that the problem has been corrected, Manufacturer may propose a solution. If
within a reasonable period (generally thirty (30) days), Distributor agrees to
implement such solution and if Distributor in fact implements such solution,
such notice shall be of no further effect. If Distributor does not so agree to
implement such solution or does not in fact implement such solution,
Manufacturer shall have the right to terminate Distributor’s distribution rights
to such account or group of accounts.


     8.3  Termination Upon Change in Control. Upon a Change in Control (as
defined below) of the Distributor, the Manufacturer may terminate this Agreement
upon nine months notice, and upon a Change in Control (as defined) of
Manufacturer, Distributor may terminate this Agreement upon nine months notice,
in each case given at any time within the nine-month period following the Change
in Control of the other party, provided that if notice of termination for Change
of Control is given more than six months (but not more than nine months) after
the Change of Control, the period of the six month purchase or sale obligation
set forth below shall be shortened by the number of days equal to the number of
days by which the date of the giving of such notice of termination is later than
six months after the date of the Change of Control and the purchase or sale
obligation shall be correspondingly adjusted.

     A “Change in Control” of a party means a change in control of that party of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934
(the “Act”), whether or not that party is then subject to such reporting
requirements; provided, however, that, without limitation, such a Change in
Control of that party shall be deemed to have occurred if (a) any “person” (as
such term is used in Section 13(d) and 14(d) of the Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of that party representing 50% or more of the combined
voting power of that party’s then outstanding securities eligible to vote in the
election of directors; provided, however, that in the event, with respect to a
Change in Control of Distributor, that person (or any entity controlled by or
controlling that person) is a manufacturer or distributor of frozen desserts
which is a significant competitive factor in the United States or, with respect
to a Change in Control of Manufacturer, that person (or any entity controlled by
or controlling that person) is a manufacturer or distributor of frozen desserts
which is a significant competitive factor in the United States, the “50%” figure
shall be “35%” in each case (calculated on a “fully-diluted basis, i.e.,”
assuming issuance of all shares issuable upon exercise or conversion of any
outstanding options, warrants or other securities or rights irrespective of the
exercise, conversion or exchange price thereof or any term limiting the current
exercisability); (b) that party is a party to a merger, consolidation, sale of
assets or other reorganization, an issuance of securities or other transaction,
or a proxy contest, as a consequence of which members of the Board of Directors
of that party in office immediately prior to such transaction or event
constitute less than a majority of the Board of Directors thereafter; or (c)
during any period of twelve consecutive months, individuals who at the beginning
of such period constituted the Board of Directors (including for this purpose
any new director whose election or nomination for election by that party’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board of Directors of that
party. For purposes of clauses (b) and (c) of this paragraph, with respect to
Manufacturer, the term “Board of Directors” shall mean representatives of the
Manufacturer’s shareholder as long as Manufacturer remains a “close corporation”
under Vermont law.


--------------------------------------------------------------------------------


     Notwithstanding the foregoing provisions of the definition, a “Change of
Control” of Distributor will not be deemed to have occurred solely because of
(i) the acquisition of securities of Distributor (or any reporting requirement
under the Act relating thereto) by an employee benefit plan maintained by
Distributor for the benefit of employees or by William F. Cronk or T. Gary
Rogers or their “affiliates” or “associates” (as such terms are defined in Rule
12b-2 under the Act) or members of their family (or trusts for their benefit) or
(ii) any merger, consolidation or reorganization involving Distributor in which
the holders of voting stock having power to cast 80% of the votes in elections
of directors of Distributor immediately prior to such merger, consolidation or
reorganization hold immediately after such transaction voting stock having power
to cast 80% of the votes in elections of directors of the surviving entity in
such transaction, or (iii) the acquisition of securities of Distributor by
persons who are management level employees of Distributor, or any restructure of
Distributor the result of which in an increase in the percentage ownership of
Distributor by persons who are management level employees of Distributor, and
notwithstanding the foregoing provisions of the definition, a “Change in
Control” of Manufacturer will not be deemed to have occurred solely because of
(i) the acquisition of securities of Manufacturer (or any reporting requirement
under the Act relating thereto) by an employee benefit plan maintained by
Manufacturer for the benefit of employees or by or other members of the
executive management or Board of Directors or their “affiliates” or “associates”
(as such terms are defined in Rule 12b-2 under the Act) or members of their
family (or trusts for their benefit) or (ii) any merger, consolidation or
reorganization involving Manufacturer in which the holders of voting stock
having power to cast 80% of the votes in elections of directors of the
Manufacturer immediately prior to such merger, consolidation or reorganization
hold immediately after such transaction voting stock having power to cast 80% of
the votes in elections of directors of the surviving entity in such transaction,
or (iii) the acquisition of securities of Manufacturer by persons who are
management level employees of Manufacturer, or any restructure of Manufacturer
the result of which in an increase in the percentage ownership of Manufacturer
by persons who are management level employees of Manufacturer.


       8.3.1  In the event of termination by Manufacturer for Change in Control
of Distributor hereunder (other than a termination pursuant to 8.2.5 above),
Distributor shall be obligated, during the nine (9) month period following the
date of giving of such notice, to purchase from Manufacturer, in each case in
each market area in the Distributor Territory, where Distributor was a
distributor hereunder immediately prior to the termination notice, on a
quarterly basis not less than the same amount of the Products as were purchased
hereunder for resale and resold in such market area during the comparable
calendar quarter of the prior year (under this Agreement or the 1999 Agreement,
to the extent applicable), provided that the amount required to be purchased and
resold by Distributor, during such period shall be reduced by the amount of any
increased purchases and resales during the period by such other person (or the
Manufacturer) previously distributing in such market area and by the amount of
any sales of such other person (or the Manufacturer) making distribution for the
first time in such market area of such termination notice period. A “market” or
“market area” shall be any of the areas listed on Schedules 2A and 2B. It is
understood that the amount required to be purchased and resold by Distributor
pursuant to this paragraph shall be reduced for adverse changes in market
conditions beyond the reasonable control of Distributor, including, for example,
failure of the Manufacturer to deliver Product or novelties of the Manufacturer
or loss of a chain due to the Manufacturer’s action or inaction (and not by
Distributor action or inaction), or change in Manufacturer’s pricing or
promotional practices, or decline in consumer preference for super premium ice
cream or novelties on a market-wide basis, so long as Distributor is fulfilling
its applicable obligations during the applicable period under this paragraph of
Section 8.3.1 of this Agreement and that the amount required to be sold by
Manufacturer pursuant to this paragraph shall be reduced for adverse changes in
market conditions beyond the reasonable control of Manufacturer. In addition, if
Manufacturer exercises its right to appoint another distributor in a market
during this time, the obligation of Distributor to purchase Products will be
adjusted to reflect the fact that such other distributor is operating in the
relevant territory.


     In the event that Distributor fails to comply in a material respect in a
market (as defined above) with the purchase obligations set forth above during
the termination notice period, this failure shall constitute grounds for
termination by the Manufacturer under Section 8.2 of this Agreement, effective
immediately upon written notice to Distributor (notwithstanding any contrary
provision in Section 8.2, including any cure period in which to cure such
default that would otherwise be applicable under Section 8.2), or,
alternatively, Manufacturer shall have the right, by written notice to the
Distributor, to shorten the termination notice period to a shorter period (but
not less than 30 additional days following the date of the Manufacturer’s notice
to shorten under this paragraph).


--------------------------------------------------------------------------------


     The provisions of this Section 8.3 shall be in addition to the provisions
of Section 8.2.

     8.4  Certain Obligations. In addition to the applicable provisions above
with respect to certain termination notice periods, Distributor agrees to
continue to use its best efforts hereunder during all applicable termination
notice periods under this Agreement to distribute the Products of the
Manufacturer and to preserve Manufacturer’s shelf position for the replacement
distributor(s) selected by the Manufacturer upon any termination of this
Agreement in each market in the Distributor Territory listed in Schedules 2A and
2B where Distributor was a distributor hereunder immediately prior to the
applicable termination notice.

     Upon any termination of this Agreement, all materials and other data
submitted to Distributor by Manufacturer and still in Distributor possession
shall be returned to Manufacturer and Distributor shall not use the contents
thereof.

     8.6  Post Termination Obligations. Upon the termination of this Agreement
by Manufacturer or by Distributor, Distributor shall return, and Manufacturer
agrees to repurchase all Products (other than unsaleable Products) at
Distributor’s original purchase price or in the event of Products close to
out-of-code (i.e. less than 60 days before the out of code date) at the
appropriate discount from such original purchase price, all in accordance with
the industry standards, or, at Manufacturer’s option (exercisable by written
notice to Distributor), Distributor shall have the right to sell or liquidate in
the Distributor Territory in a manner approved by Manufacturer its then-current
inventory of Products, but not including unsaleables in accordance with the
provisions of this Agreement. In the event of any return of Products hereunder,
the terminating party (other than under Section 8.1) shall pay (*) of the
applicable reasonable return shipping charges; provided; however, that if either
party terminates for cause, including a termination on account of a party’s
assignment in violation of Section 16 below, then in such incident, the
breaching party shall pay (*) of the applicable reasonable return shipping
charges. For the purposes of this provision, “unsaleables” means damaged or
out-of-code Products which shall be destroyed. All amounts due for Products sold
to Distributor and all other amounts due under Sections 3.2 – 3.5, 8 and 9 and
any other provisions of this Agreement shall be immediately due and payable.
Nothing in this Section should affect either party’s obligations to the other
upon termination, including any claims for damages.

     In the event this Agreement terminates in accord with the provisions of
Section 8.1, each party shall pay (*) of the reasonable return shipping charges.

9    PRICES FOR PRODUCTS; PAYMENT TERMS; RESALE PRICES; RELATED MATTERS

     9.1  Prices Payable by Distributor. Manufacturer agrees to sell the
Products at the prices determined by Manufacturer from time to time
(Manufacturer’s regular Distributor Prices), which shall initially be as set
forth on Schedule 9.1 attached, F.O.B. Waterbury, VT, with freight arranged by
Manufacturer (or as requested by Distributor) using its reasonable efforts to
obtain the best possible freight charge available and reimbursed by Distributor.
Freight shall be split (*) between the parties, payable within 28 days after
receipt of invoice for freight services by the party obligated by this Section
to make such (*) reimbursement to the other party. Manufacturer and Distributor
shall use their freight data and exercise their collective best efforts to
secure the lowest freight cost for such transportation which assure compliance
with the Performance Requirements and Distribution Policies set forth in this
Agreement. Manufacturer may change prices to the Distributor when it changes
price to its other distributors (absent unusual geographic market conditions),
upon not less than reasonable notice to Distributor, which shall normally be not
less than 30 days.


       9.1.1.  Rebate. Distributor shall pay to Manufacturer a rebate in an
amount equal to (*) on Distributor’s monthly sales of all Products sold under
this Agreement (or the 1999 Agreement, to the extent applicable) by Distributor
or to Distributor’s subdistributors (but excluding sales to or by Non-affiliated
subdistributors making purchases in smaller quantities [i.e., 10 pallets or less
on an occasional basis] up to an aggregate of (*) of Distributor’s monthly
sales), for the first twenty-four (24) months of this Agreement commencing
February 28, 2001, payable monthly in arrears twenty-eight (28) days after the
end of the month via Electronic Funds Transfer (EFT)[EDI transaction type 820].
The term “Non-affiliated subdistributors” shall mean subdistributors in which
Distributor does not own more than twenty percent (20%) of the equity interests.


* This confidential portion has been omitted and filed separately with the
Commission.


--------------------------------------------------------------------------------



       9.1.2.  Contract Initiation Payment. Upon the February 28, 2001
commencement date specified in Section 8.1 of this Agreement, Distributor shall
pay to Manufacturer a contract initiation payment of (*), via EFT [EDI
transaction type 820].


       9.1.3.  Marketing Incentive Payments. Providing that the Agreement
remains in effect through the respective anniversary dates set forth in this
subsection, Distributor shall pay to Manufacturer marketing incentive payments
via EFT [EDI transaction type 820] pursuant to the following formula and
schedule: (a) February 28, 2002 – (*), (b) February 28, 2003 – (*), (c) February
28, 2004 – (*), and (d) February 28, 2005 – (*), provided however that, as an
incentive to Distributor, such marketing incentive payments by Distributor may
be reduced each year to the extent Distributor achieves certain incentive volume
targets established for each such year period by mutual agreement of
Manufacturer and Distributor. Manufacturer and Distributor shall negotiate such
annual incentive volume targets in good faith on an annual basis.


     9.2  Payment Terms. Payment terms shall be twenty-one (21) days with a
7-day grace period from the date of Manufacturer’s invoice (which shall be the
post-marked date of the invoice or any earlier date of facsimile transmission or
other delivery to Distributor). Distributor agrees to maintain its internal bill
receipt and payment procedures so that it will be able to meet the payment terms
in the Agreement (and any amounts due under the 1999 Agreement), and the parties
agree that all payments shall be EFT. It is agreed that these are material terms
of this Agreement and that failure of Distributor to make timely payments shall
constitute grounds for termination under Section 8.2.6 (unless cured as provided
therein). Manufacturer also agrees to notify Distributor of any substantial
increase in freight charges before shipment is authorized.

     9.3  National Pricing. Notwithstanding the foregoing provisions of Section
2 or this Section 9, it is understood that Manufacturer may, as is common in the
food industry, negotiate “national” or “regional” pricing agreements with
certain accounts (such as airlines or Wal-Mart, to take two examples) where the
Manufacturer’s distributors, including the Distributor hereunder, continue to
sell to such accounts, but this Agreement is modified to the extent necessary to
accommodate such national pricing agreements, subject to reaching mutual
agreement between the parties in each case. The parties agree to make such
necessary amendments to implement agreements reached under this Section 9.3. In
the event that the Distributor does not agree to any such national pricing
arrangement within 14 days after a reasonably specific presentation of the
arrangement to the Distributor, then the Manufacturer shall have the right to
arrange for other distribution for such national pricing arrangement.


       9.3.1  Consignment Sales. Notwithstanding the provisions of Section 2 and
this Section 9, it is understood that Manufacturer may, as is common in the food
industry, negotiate certain consignment arrangements for sales to club stores or
Food Service accounts and Distributor will use its best efforts to distribute
the Products to such outlets on a consignment basis, provided that consignment
sales shall require the mutual agreement of the parties. In the event that the
Distributor does not agree to any such consignment arrangement within 14 days
after a reasonably specific presentation of the arrangement to the Distributor,
then the Manufacturer shall have the right to arrange for other distribution for
such consignment arrangement.


     9.4  Resale Prices. Distributor shall resell at such prices as it may
determine, and Manufacturer retains no control over such resale prices.

     9.5  Trade Shows. The parties confirm that the arrangements and practices
with respect to trade shows attended by Manufacturer that are currently in
effect under the Prior Agreement shall continue under this Agreement, namely
that Distributor agrees to provide delivery of Products to Trade Shows in the
areas in which Distributor is distributing hereunder at no charge, provided that
Manufacturer provides the Products and necessary freezers for such shows.

     9.6  Credit Line. Distributor shall have a line of credit under this
Agreement which shall be reasonably established by Manufacturer consistent with
the payment terms defined herein, and Manufacturer shall have the right, from
time to time at its election, to require C.O.D. payment for any Products at any
time when outstanding receivables owed by Distributor for purchase of the
Products of the Manufacturer (whether or not due) exceed the amount of such
credit line or at any time when the circumstances of Distributor’s financial
condition are such that Manufacturer would be entitled under its regular credit
policies to reduce this amount of the credit line. Said credit line shall be
available unless Distributor is in breach of a material provision of this
Agreement or unless Manufacturer determines, pursuant to the exercise of its
regular credit policies, that Distributor’s financial condition warrants a
change in said credit line. Distributor agrees to pay interest on overdue
accounts at an annual rate equal to the base rate charged to best commercial
customers at Fleet Boston (or its successor) from time to time plus (*) points.
Interest shall be payable to Manufacturer on the last day of each month.

* This confidential portion has been omitted and filed separately with the
Commission.


--------------------------------------------------------------------------------


10    COMPLIANCE WITH LAWS: QUALITY CONTROL

     Each party covenants and agrees during the term hereof, that it will fully
comply with all applicable laws, ordinances, regulations, licenses and permits
of or issued by any federal, state or local government entity, agency or
instrumentality applicable to its responsibilities hereunder.

     Manufacturer shall be responsible for the quality, including proof of
quality and quality control, labeling requirements and truth of labeling, and
fitness for human consumption of the Products delivered hereunder. Manufacturer
warrants and represents that the Products delivered hereunder (1) are not
adulterated or misbranded under the Federal Food Drug and Cosmetic Act, as
amended (the “Act”); and (2) are not articles which may not be shipped pursuant
to Sections 404 or 505 of the Act. Title shall pass upon delivery, F.O.B.
Manufacturer’s plants. Notwithstanding any other provision hereof, the parties
understand that loss or damage to the Products during shipment, after delivery
F.O.B. Manufacturer’s plants, shall be the responsibility of Distributor.

     10.1  Recall Possibility. In the event the Manufacturer determines to
recall or withdraw any of its Products (the “Recalled Products”), Distributor
will use its personnel (or a third party retrieval service if Distributor
reasonably believes the recall or withdrawal will be achieved faster, at less
expense or more efficient) to remove any Recalled Products from accounts to
which it had delivered the Recalled Products (and, where it uses any other
distributors or subdistributors, will use its best efforts to cause such other
persons to do likewise) and shall return (or cause to be returned) to
Manufacturer or dispose of Recalled Products as directed by Manufacturer.
Distributor shall be reimbursed by Manufacturer for all Recalled Products in the
amount of the net purchase price previously paid by Distributor for such
Recalled Products including freight costs and for its reasonable out-of-pocket
expenses for using its personnel or third party service to accomplish such
recall or withdrawal, including disposal costs, with payments by Manufacturer
for Recalled Products being in cash or replacement Products, at Manufacturer’s
option. In the event that any recall or withdrawal of either party’s products
significantly disrupts Distributor’s ability to distribute the Manufacturer’s
Products or Manufacturer’s ability to have such distribution occur, then
Manufacturer and Distributor agree to discuss in good faith compensation for
losses incurred by either party by such disruption.

11    HOLD HARMLESS AND INDEMNIFICATION

     11.1  It is expressly understood and agreed that Distributor shall not be
liable for and Manufacturer shall hold Distributor harmless from any
obligations, claims, demands, losses, costs, damages, suits, judgments,
penalties, expenses and liabilities of any kind or nature to a person not a
party to this Agreement (“Third Party”) arising directly or indirectly out of or
in connection with this Agreement caused by Manufacturer’s negligence, willful
misconduct or contractual breach or breach of warranty hereunder, including
specifically, but without limitation, any claims against Distributor arising
from Manufacturer’s termination of its relationship with Pillsbury and/or Ice
Cream Partners USA, and further including, but not limited to any costs,
expenses, court costs and reasonable attorneys’ fees incurred by Distributor by
reason of any defense to any claims or lawsuits to which Distributor has been
named a party, excluding any such obligations, claims, demands, losses, costs,
damages, suits, judgments, penalties, expenses and liabilities caused by the
actions or inaction of Distributor or person other than Manufacturer.

     11.2  It is expressly understood and agreed that Manufacturer shall not be
liable for and Distributor shall hold Manufacturer harmless from any
obligations, claims, demands, losses, costs, damages, suits, judgments,
penalties, expenses and liabilities of any kind or nature to a Third Party
arising out of or in connection with this Agreement caused by Distributor’s
negligence, willful misconduct or contractual breach or breach of warranty
hereunder, or caused by Distributor’s interference with the existing contract or
agreements between Manufacturer and Pillsbury and/or Ice Cream Partners USA
(provided that the operative terms of such contract or agreements have been
publicly disclosed or are within the public domain), or caused by the actions or
inaction of Distributor as a result of Distributor commencing distribution of
the Products prior to February 28, 2001 (except as consented to by Manufacturer
or as currently authorized) to accounts in geographic areas added by this
Agreement effective February 28, 2001) including but not limited to any costs,
expenses, court costs and reasonable attorneys’ fees incurred by the
Manufacturer by reason of any defense to any claims or lawsuits to which
Manufacturer has been named a party.


--------------------------------------------------------------------------------


     11.3  Third Person Claims. Promptly after a party has received notice of or
has knowledge of any claim against it covered by Section 11 by a Third Party or
the commencement of any action or proceeding by a Third Person with respect to
any such claim, such party (sometimes referred to as the “Indemnitee”) shall
give the other party (sometimes referred to as the “Indemnitor”) written notice
of such claim or commencement of such action or proceeding; provided, however,
that the failure to give such notice will not affect the right to
indemnification hereunder with respect to such claim, action or proceeding,
except to the extent that the other party has been actually prejudiced as a
result of such failure. If the Indemnitor has notified the Indemnitee within
thirty (30) days from the receipt of the foregoing notice that it wishes to
defend against the claim by the Third Person, then the Indemnitor shall have the
right to assume and control the defense of the claim by appropriate proceedings
with counsel reasonably acceptable to Indemnitee, provided that the assumption
of such defense by the Indemnitor shall constitute an acknowledgment of the
obligation to indemnify the Indemnitee hereunder. The Indemnitee may participate
in the defense, at its sole expense, of any such claim for which the Indemnitor
shall have assumed the defense pursuant to the preceding sentence, provided,
however, that counsel for the Indemnitor shall act as lead counsel in all
matters pertaining to the defense or settlement of such claims, suit or
proceeding other than claims that in Indemnitee’s reasonable judgment could have
a material and adverse effect on Indemnitee’s business apart from the payment of
money damages. The Indemnitee shall be entitled to indemnification for the
reasonable fees and expenses of its counsel for any period during which the
Indemnitor has not assumed the defense of any claim.

12    TRADEMARKS

     Distributor understands and agrees that it has received no right or
license, express or implied, to use in any manner the name “Ben & Jerry’s” or
any other trade name or trademark used or owned by Manufacturer now or in the
future with the express written consent of Manufacturer except as set forth
herein. Subject to the terms and conditions of this Agreement and to the
continuing performance by Distributor of its obligations hereunder, Manufacturer
hereby grants Distributor a non-exclusive, non-transferable and personal license
to use Manufacturer’s trademarks and logos (“Marks”) solely in connection with
the distribution, display and sale of the Products pursuant to this Agreement.
Distributor agrees that such Marks shall be used only in the forms and manners
specified and approved in writing in advance by Manufacturer. All rights granted
to Distributor under this Agreement with respect to the Marks shall immediately
cease and terminate upon the termination of this Agreement. The provisions of
this Section shall survive termination.

13    CONFIDENTIAL INFORMATION

     Confidential Information about a party learned under this Agreement shall
not be used during or after the term of this Agreement except for the purpose of
this Agreement and, without limiting the foregoing, such information as to the
Manufacturer may not be used by the Distributor in connection with the
production, marketing, distribution or sale of Distributor’s products.
Confidential Information shall, for purposes of this Agreement, include all
information relating to a party, its business and prospect, disclosed by such
party from time to time to the other party in any manner, whether orally,
visually or in tangible form (including, without limitation, documents, devices
and computer readable media) and all copies thereof, created by either party.
The term “Confidential Information” shall be deemed to include all notes,
analyses, compilations, studies, interpretations or other documents prepared by
a party which contain, reflect or are based upon the information furnished to
such party by the other party pursuant hereto. Confidential Information shall
not include any information that:


       (a) was in a party’s possession prior to disclosure by the other party
hereunder, provided such information is not known by such party to be subject to
another confidentiality agreement with or secrecy obligation to the other party;


       (b) was generally known in the ice cream industry at the time of
disclosure to a party hereunder, or becomes so generally known after such
disclosure, through no act of such party;


--------------------------------------------------------------------------------



       (c) has come into the possession of a party from a third party who is not
known by such party to be under any obligation to the other party to maintain
the confidentiality of such information; or


       (d) was independently developed by a party without the use of any
Confidential Information of the other party, to the extent that such independent
development is reasonably established by such first party to the other party.


14    ENTIRE AGREEMENT; SURVIVAL; SEVERABILITY

     This Agreement (and any documents referred to herein) represents the entire
agreement and understanding of the parties with respect to the distribution, at
the start of the term of this Agreement commencing February 28, 2001, as
provided in Section 8.1 below, of Products of the Manufacturer by the
Distributor, and there are no representations, warranties or conditions or
agreements (other than implementing invoices, purchase orders and the like
necessary to implement this Agreement) not contained herein (or in any documents
not referred to herein) that constitute any part hereof or that are being relied
upon by any party hereunder. Notwithstanding any termination of this Agreement,
all claims arising prior to such termination for any breach of or for any amount
due under this Agreement (excluding any such claims that have been satisfied,
waived or released prior to such termination) under this Agreement shall survive
such termination, and in addition, the following sections of this Agreement
shall survive any termination of the Agreement: 3.2 – 3.5 (as to Distributor’s
obligations to pay sums owing for the period through termination), 8, 9 (as to
Distributor’s obligations to pay sums owing for the period through termination),
11, 12, 13, 14, 16 and 17. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the other
provisions shall nevertheless be in full force and effect without being impaired
or invalidated in any way.

15    NEGOTIATION OF AGREEMENT

     Each party and its counsel have cooperated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto shall be deemed the work product of the parties and may not be
construed against any party by reason of its preparation. Accordingly, any rule
of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the party that drafted it is of no
application and is hereby expressly waived.

16    AMENDMENT AND NON-ASSIGNABILITY OF AGREEMENT

     This Agreement may not be amended or modified except by an instrument in
writing signed by an authorized officer of each party. It is agreed that neither
party shall transfer or assign this Agreement or any part hereof or any right
arising hereunder, by operation of law or otherwise, without the prior written
consent of the other. Any purported assignment without consent shall be void and
of no force or effect or, at the other party’s option, shall immediately
terminate this Agreement. Subject to the foregoing, this Agreement shall be
binding on the respective parties and their successors and assigns.

     No waiver by either party of any default or breach of any covenant
hereunder shall be implied from any omission by either party to take action on
account of such default if such default persists or is repeated. No express
waiver shall affect any default other than the default specified in the waiver,
and then said waiver shall be operative only for the time and to the extent
therein stated. Waivers by either party of any covenant, term or condition
contained herein shall not be construed as a waiver of any subsequent breach of
the same covenant term or condition. The consent or approval by either party to
or of any act by either party requiring further consent or approval shall not be
deemed to waive or render unnecessary consent or approval to or of any
subsequent similar acts. If any provision of this Amendment is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

     No provision of any other instrument, including the Schedules incorporated
herein, purchase orders, invoices, bills of sale or like instrument which is
inconsistent or conflicts with this Agreement shall control or override any
provision of this Agreement.


--------------------------------------------------------------------------------


17    WAIVER OF JURY RIGHTS; GOVERNING LAW; JURISDICTION

     Each of the parties hereto irrevocably waives all rights to a trial by jury
with respect to any dispute relating to this Agreement, the subject matter
hereof or the entering into or termination of this Agreement (a “Dispute”). This
Agreement and all actions related hereto shall be governed by, and any dispute
shall be resolved in accordance with, the laws of the State of Delaware,
excluding its internal choice of law principles.

     Except as expressly provided in Section 2.1.2, 2.1.3 and 8.2 above, in the
event of any Dispute, such Dispute, if not resolved in the ordinary course
between representatives of the parties, shall be submitted for settlement
negotiation between the Chief Executive Officer of Manufacturer and Chief
Executive Officer of Distributor, and if such procedure does not resolve such
Dispute within 30 days after a request for such settlement negotiation to the
other party, then and only then shall all such Disputes be resolved exclusively
by the process of litigation in accordance with this Section. If such litigation
is brought by Manufacturer or by Distributor, it shall be brought in the State
of Delaware.

     With respect to any litigation relative to any Dispute that has been
commenced in accordance with the foregoing provisions as to where and when such
litigation may be brought, the parties each hereby: (i) agree that each party
has sufficient contacts with Delaware to subject it to the personal jurisdiction
of the state and federal courts located in Delaware for purposes of any such
Proper Action (a “Proper Action”); (ii) agree that venue of any Proper Action
properly lies in Delaware; (iii) waives and agrees not to assert in any Proper
Action any claim that it is not subject personally to the jurisdiction of the
above-named courts, such action should be dismissed on grounds of lack of venue
or forum non conveniens; should be transferred to any court other than the
above-named courts or should be stayed by reason of the pendency of some other
proceeding in any court other than the above-named courts; (iv) consents and
agrees that service of process in any Proper Action may be made in any manner
permitted by law or by registered or certified mail, return receipt requested,
at its principal place of business, and that service made in accordance with the
foregoing is reasonably calculated to give actual notice of any such action; and
(v) waives and agrees not to assert in any Proper Action any claim that service
of process made in accordance with the foregoing does not constitute good and
sufficient service of process, including upon written notice. Notwithstanding
the foregoing, any proceeding for temporary restraining order or preliminary
injunction may be brought without resort to the settlement mechanics described
but shall only be brought in accordance with the foregoing provisions as to
where litigation with respect to any Dispute may be brought.

18    PUBLICITY

     Distributor shall provide to Manufacturer for prior review and timely
approval Distributor’s initial press release on the entering into of this
Agreement (or the commencement of distribution hereunder), providing however
that such approval by Manufacturer shall not be unreasonably withheld or
delayed. The parties shall not otherwise make any public release prior to
October 17, 2000, except as may be required by federal or state securities laws
(after consultation with securities law counsel for the other party).

19    NOTICES

     Any notices to be given by either party to the other shall be in writing by
personal delivery or by mail, registered or certified, postage prepaid with
return receipt requested, or by facsimile (only with receipt confirmed). Notices
shall be addressed to the parties at the addresses set forth on page one or to
said other address as shall have been so notified to the other party in
accordance with this Section 21. Notices to Distributor shall be addressed to
William C. Collett, Treasurer, Dreyer’s Grand Ice Cream, Inc., 5929 College
Avenue, Oakland, California 94618, with a copy to Mark LeHocky, General Counsel,
Dreyer’s Grand Ice Cream, Inc., 5929 College Avenue, Oakland, California, 94618,
Notices to Manufacturer shall be addressed to Chief Executive Officer, Ben &
Jerry’s Homemade, Inc., 30 Community Drive, South Burlington, Vermont,
05403-6828, with a copy to Ropes & Gray, One International Place, Boston, MA
02110, Attention: Howard K. Fuguet, Esq., and a copy to General Counsel,
Unilever USA, 390 Park Avenue, New York, NY 10022-4698.


--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, Ben & Jerry’s Homemade, Inc. and Dreyer’s Grand Ice
Cream, Inc., have each executed and delivered this Agreement as of the day and
year first above written.


WITNESSED:


/s/ Mark LeHocky DREYER’S GRAND ICE CREAM, INC.


By: /s/ Tom Delaplane
       ——————————————
       Thomas Delaplane
Title: Vice President, Sales


WITNESSED:


/s/  Drake Wallis BEN & JERRY’S HOMEMADE, INC.


By: /s/ Perry Odak
       ——————————————
       Perry Odak
Title: Chief Executive Officer



LIST OF EXHIBITS AND SCHEDULES


Schedule 1A Manufacturer’s Trademarks


Schedule 1B Manufacturer’s Products


Schedule 2A Distributor Territory – Retail Grocery Trade


Schedule 2B Distributor Territory – Impulse Trade


Schedule 2C-1 Performance Requirements – Retail Grocery Trade


Schedule 2C-2 Performance Requirements – Impulse Trade


Schedule 2D Distribution Policies


Schedule 2.4 Performance Requirements and Distribution Policies – Franchisees
and Manufacturer-owned Retail Outlets


Schedule 3.2 Equivalent Unit (EU) Conversion Chart


Schedule 4.1 Manufacturer’s Social Mission


Schedule 4.2 Distributor’s Social Activities Questionnaire


Schedule 9.1 Distributor Prices


--------------------------------------------------------------------------------


SCHEDULE 1A

Principal Trade Names

“Ben & Jerry’s”

SCHEDULE 1B


MANUFACTURER’S PRODUCTS

     All presently available “Ben & Jerry’s” branded frozen desserts, including
pints, quarts, half gallons, bulk, single serve and novelties (including in each
case ice cream, yogurt and sorbet).


--------------------------------------------------------------------------------


SCHEDULE 2A – DISTRIBUTOR TERRITORY – Retail Grocery Trade

Delaware
Washington
Illinois
Wisconsin
Colorado
Oregon
Alaska
Arizona
Ohio
Missouri
Indiana
Iowa
Virginia
Utah
Idaho
Nebraska
Kansas
California
Minnesota
Texas [excluding West Texas]
Florida
Georgia
Maryland
Washington, D.C.
New Jersey
New York [excluding Upstate New York]
Philadelphia, Pennsylvania
North Dakota
South Dakota
Wyoming
West Virginia
Hawaii
Nevada [excluding Las Vegas]


--------------------------------------------------------------------------------



SCHEDULE 2B – DISTRIBUTOR TERRITORY – IMPULSE TRADE

Washington
Wisconsin
Colorado
Alaska
Ohio
Missouri
Iowa
Virginia [excluding Eastern Virginia]
West Virginia
Utah
Michigan [excluding Eastern Michigan]
Idaho
Nebraska
Kansas
Southern California
Minnesota
Texas
Maryland
Washington, D.C. [account specific]
New York [excluding Upstate New York]
Kentucky
Wyoming
Nevada [excluding Las Vegas]
Louisiana [excluding Eastern Louisiana]


--------------------------------------------------------------------------------



FIRST AMENDMENT TO 2000 DISTRIBUTION AGREEMENT

     Amendment (the “Amendment”) dated as of January 19, 2001 to the
Distribution Agreement (the “Agreement”), dated as of October 10, 2000, by and
between Dreyer’s Grand Ice Cream, Inc. and Ben & Jerry’s Homemade, Inc.

     WHEREAS, the parties wish to amend the Agreement to change the effective
date of commencement of distribution by the Distributor under the Agreement as
provided in Section 8.1 of the Agreement.

     NOW THERFORE, in consideration of these promises, the mutual promises of
the parties and other good and valuable consideration, receipt of which is
hereby acknowledged, the parties agree as follows:


1. Definitions. All capitalized terms used not defined herein shall have the
meanings given to them in the Agreement.


2. Date of Commencement of Distribution. The parties agree that the term of the
Agreement (and the distribution of the Products thereunder by the Distributor)
shall commence on March 5, 2001 rather than on February 28, 2001 as is currently
provided in the Agreement. Accordingly, the following sections of the Agreement
are hereby amended:


2.1 Section 3.4 is hereby amended to delete “February 28, 2001” from the
fixth/sixth line and replacing the same with “March 5, 2001”.


2.2 Section 8.1 is hereby amended to delete “February 28, 2001” from the third
line, sixth line and twelfth line of such section and replacing the same in each
case with “March 5, 2001”.


2.3 Section 9.1.1 is hereby amended to delete “February 28, 2001” fom the
sixth/seventh line and replacing the same with “March 5, 2001”.


2.4 Section 9.1.2 is hereby amended to delete “February 28, 2001” from the first
line and replacing the same with “March 5, 2001”.


2.5 Section 9.1.3 is hereby amended to: (i) delete “February 28, 2002” from the
fourth line and replacing the same with “March 5, 2002”; (ii) delete “February
28, 2003” from the fifth line and replacing the same with “March 5, 2003”; (iii)
delete “February 28, 2004” from the sixth line and replacing the same with
“March 5, 2004”; and (iv) delete “February 28, 2005” from the seventh line and
replacing the same with “March 5, 2005”.


2.6 Section 11.2 is hereby amended to delete “February 28, 2001” from the tenth
line and eleventh/twelfth line of such section and replacing the same with
“March 5, 2001”.


--------------------------------------------------------------------------------



2.7 Section 14 is hereby amended to delete “February 28, 2001” from the third
line and replacing the same with “March 5, 2001”.


3. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to constitute an original, but all of which together shall
constitute one and the same instrument.


4. No Other Changes. Except as modified by this Agreement, the Agreement shall
remain in full force and effect.


[The Remainder of This Page is Intentionally Left Blank.]


--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first written above.


DREYER’S GRAND ICE CREAM, INC. BEN & JERRY’S HOMEMADE, INC.   By: /s/ Tom
Delaplane
—————————————— By: /s/ Chuck Green
—————————————— Name: Thomas Delaplane Name: Chuck Green Title: Vice President,
Sales Title: Sr. Director of Sales & Distribution  
